Exhibit 10.2


NONCOMPETITION AGREEMENT

        This Noncompetition Agreement (this “Agreement”) is entered into on
November 1, 2006, to be effective as of the 13th day of November, 2006 (the
“Effective Date”) by and between Chris A. Karkenny (the “Executive”) and Apria
Healthcare Group Inc. (the “Company”).

RECITALS

        WHEREAS, concurrently herewith, the Executive is entering into an
Employment Agreement with the Company to be effective as of the 13th day of
November, 2006 (the “Employment Agreement”); and

        WHEREAS, the Executive and the Company hereby intend to enter into
certain agreements pertaining to the protection of the Company’s confidential
information and its business by causing the Executive to agree to satisfy
certain obligations to perform and refrain from performing certain acts prior to
and following the termination of the Executive’s employment with the Company,
and for the Company to pay consideration to the Executive in exchange for the
agreement by the Executive to take and refrain from taking certain actions
following such termination of employment.

AGREEMENT

1.  

Acknowledgements by the Executive. The Executive acknowledges that:


(a)  

In carrying out his duties and responsibilities to the Company, the Executive is
a member of the Company’s senior executive management and participates in
formulating and implementing business plans and policies that are and will
continue to be essential to the Company’s competitive success;


(b)  

These activities require relationships of trust and confidence between the
Executive and the Company’s other officers and the Company’s directors;


(c)  

The Executive, in the performance of his duties on behalf of the Company, will
have access to, will receive, and will be entrusted with confidential
information, including but not limited to systems technology, field operations,
reimbursement, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes owned by the Company or its agents or consultants,
or used presently or at any time in the future in the course of its business
that is not otherwise part of the public domain (collectively, the “Confidential
Material”). All such Confidential Material is considered secret and will be made
available to the Executive in confidence;


(d)  

The Executive’s employment with a competitor of the Company within a reasonable
time following the termination of his employment with the Company would create a
substantial likelihood that the Executive would inevitably disclose or use, to
the detriment of the Company, such Confidential Information, and that it is
essential to the Company’s legitimate business interests and also to free and
fair competition in the industry within which the Company does business, to
protect the Company’s Confidential Material from disclosure;


(e)  

The risk of inevitable disclosure is particularly applicable to any such
employment by the Executive in a similar senior position with those competitors
of the Company that are similar in operation, service, missions and markets to
the Company (“Principal Competitors”), and that as of the date of this Agreement
the Principal Competitors are: Lincare Holdings, Inc.; Rotech Healthcare, Inc.;
American HomePatient, Inc.; Coram Healthcare Corporation; Option Care, Inc.;
Pacific Pulmonary Services Corporation; LifeCare Solutions, Inc.; and the home
healthcare businesses of Air Products & Chemicals, Inc. and Praxair, Inc. and
their parent, affiliated and subsidiary companies; and


(f)  

Following a change in ownership or control of the Company, there is a heightened
risk that the Executive’s employment by a Principal Competitor could cause
substantial harm to the Company as a result of the inherent instability of any
enterprise following a change in ownership or control.


2.  

Noncompetition Agreement. The Executive hereby acknowledges, represents,
warrants and covenants that:


(a)  

In order avoid the disclosure by the Executive of the Company’s trade secrets or
other Confidential Material to those businesses that could most adversely affect
the performance of the Company, the Executive promises and agrees that, during
the period of his employment by the Company and, in the event that the
Executive’s employment terminates within the period that (i) begins with the
first to occur of (1) the initial public announcement of a Change of Control (as
defined in the Employment Agreement), or (2) the 90th day preceding a Change of
Control and (ii) ends two years following such Change of Control, for a period
of one year thereafter (the “Post-Termination Period”), he will not enter
business with or work with or for, whether as an employee, consultant or
otherwise, any Principal Competitor.


(b)  

During the term of his employment and during the Post-Termination Period, the
Executive will not influence or attempt to influence customers, patients, or
referral sources of the Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
Principal Competitor.


3.  

Agreement to Compensate the Executive.


(a)  

The parties agree that, in the event that within the period that (i) begins with
the first to occur of (1) the initial public announcement of a Change of Control
(as defined in the Employment Agreement), or (2) the 90th day preceding a Change
of Control and (ii) ends two years following such Change of Control, the
Executive’s employment is terminated by the Company for any reason other than
disability or Cause (as defined in the Employment Agreement), or in the event
that the Executive terminates his employment with the Company with Good Reason
(as defined in the Employment Agreement) during said period, the Executive shall
be entitled to receive payments that equal $750,000 in the aggregate, it being
understood that (A) such payments are intended to compensate the Executive fully
for the performance of the covenants of the Executive during the
Post-Termination Period provided in Section 2 above, and (B) the Executive is
not entitled to receive any payments under this Section 3 in the event the
Executive’s employment is terminated other than under one of the circumstances
described in this Section 3(a).


(b)  

The payment payable to the Executive pursuant to Section 3(a) above shall be
divided into thirteen (13) equal installments and paid bi-weekly over the
twenty-six (26) week period beginning on the first normal payroll payment date
that is six months after the termination of the Executive’s employment with the
Company; provided, however, that if any such payment date is not a business day,
payment shall be delayed until the next following business day.


(c)  

The Executive expressly acknowledges and agrees that his right to continue to
receive the payments hereunder is subject to his continued compliance with the
restrictive covenants set forth in Section 2 of this Agreement. If the Company
determines that the Executive is in violation of any of the restrictive
covenants set forth in Section 2 of this Agreement, then the Company, following
written notice to the Executive explaining the basis for its decision, may,
except as provided in Section 5(a) below, suspend any future payments scheduled
to be made pursuant to this Section 3; provided, however, that:


(i)  

the burden of proving that the Executive is in violation of any of the
restrictive covenants set forth in Section 2 of this Agreement shall be on the
Company;


(ii)  

the Company shall pay all expenses incurred by the Executive in prosecuting or
defending any proceeding pursuant to Section 5(a) hereof with regard to such
determination by the Company as they are incurred by the Executive in advance of
the final disposition of such proceedings, together with any tax liability
incurred by the Executive in connection with the receipt of such amounts;
provided, however, that the payment of such expenses incurred in advance of the
final disposition of such proceeding shall be made only upon delivery to the
Company of an undertaking, by or on behalf of the Executive, to repay all
amounts so advanced to the extent the arbitrator in such proceeding
affirmatively determines that the Company is the prevailing party, taking into
account all claims made by any such party to such proceeding; and


(iii)  

all payments described in Section 3 of this Agreement shall continue to be made
or provided on the dates provided herein as if no such violation exists, except
in the event a final determination pursuant to the arbitration provisions of
Section 5(a) has been rendered and such determination provides that the
Executive is, in fact, in violation of any of the restrictive covenants set
forth in Section 2 of this Agreement.


  In order to implement the principle of this Section 3(c), in the event that an
arbitrator determines that the Executive has violated the provisions of Section
2 of this Agreement, the arbitrator may require that the Executive return to the
Company any amounts paid to the Executive pursuant to Section 3(c)(iii)
following the date of such violation.


(d)

In addition, the Company and the Executive acknowledge and agree that the
cessation of payments under this Section 3 shall be the Company’s sole and
exclusive remedy of any breach by the Executive of any of the restrictive
covenants set forth in Section 2 of this Agreement.


4.

Term of the Agreement. This Agreement shall have an initial term (the “Term”) of
five years and shall terminate and be of no further force or effect on the fifth
anniversary of the Effective Date; provided, however, that commencing on the
fifth anniversary of the Effective Date and on each anniversary thereafter (each
an “Extension Date”), the Term shall be automatically extended for an additional
one-year period, unless the Company provides the Executive with written notice
at least 30 days before the next Extension Date that the Term shall not be so
extended. Notwithstanding anything in this Agreement to the contrary, upon the
occurrence of a Change of Control, the Term shall automatically be extended
until the latest of (i) the second anniversary of the consummation of the Change
of Control or (ii) the expiration of the Post-Termination Period if a
termination triggering the payment of the benefits described in Section 3 occurs
during the 24-month period following a Change in Control, or (iii) the
expiration of all of the Company’s and/or any successor’s obligations under this
Agreement..


5.

Miscellaneous.


(a)

Arbitration. Any dispute or controversy arising under or in connection with this
Agreement or the Executive’s employment by the Company shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator in
accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Such arbitration shall be
conducted in Orange County, California, and the arbitrator shall be a resident
of Orange County, California or of a county contiguous to Orange County,
California. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that the Executive shall be entitled to
seek specific performance of his right to be paid until the date of employment
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. Any arbitration proceeding pertaining to this
Agreement shall be consolidated with any arbitration proceeding pertaining to
the Employment Agreement. The arbitrator’s order shall specify, based on the
outcome of the arbitration, whether the Executive shall repay any of the
Executive’s expenses theretofore paid by the Company pursuant to
Section 3(c)(ii) of this Agreement. The fees and expenses of the arbitrator and
the arbitration shall be borne by the Company.


(b)

Successors.


(i)

This Agreement is personal to the Executive and shall not, without the prior
written consent of the Company, be assignable by the Executive.


(ii)

This Agreement shall inure to the benefit of and be binding upon the Company,
its subsidiaries and its successors and any successor to the Company shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires either a controlling
interest in the voting stock of the Company or substantial portion of or the
business of the Company. This Agreement shall be considered to be assigned to
any such successor, whether that happens by operation of law, operation of the
terms of this Agreement, or otherwise.


(c)

Waiver. No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.


(d)

Modification. This Agreement may not be amended or modified other than by a
written agreement executed by the Executive and the Company.


(e)

Severability. The provisions of this Agreement are severable and in the event
that a court of competent jurisdiction determines that any provision of this
Agreement is in violation of any law or public policy, in whole or in part, only
the portions of this Agreement that violate such law or public policy shall be
stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.


(f)

Complete Agreement. This Agreement and the Employment Agreement constitute and
contain the entire agreement and final understanding concerning the Executive’s
employment with the Company and the other subject matters addressed herein
between the parties. This Agreement and the Employment Agreement are intended by
the parties as a complete and exclusive statement of the terms of their
agreement. They supersede and replace all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof. Any representation, promise or agreement not specifically included in
this Agreement or the Employment Agreement shall not be binding upon or
enforceable against either party. This Agreement, together with the Employment
Agreement, constitute a fully integrated agreement.


(g)

Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, by the laws of the State of California without regard to principles
of conflict of laws.


(h)

Construction. In any construction to be made of this Agreement, the same shall
not be construed against any party on the basis that the party was the drafter.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.


(i)

Communications. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or by courier, or if mailed by registered or certified mail,
postage prepaid, addressed to the Executive his most recent address on record
with the Company, or addressed to the Company at 26220 Enterprise Court, Lake
Forest, CA 92630, Attention: General Counsel, with a copy to the attention of
the Senior Vice President, Human Resources. Either party may change the address
at which notice shall be given by written notice given in the above manner.


(j)

Execution. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written, to become effective as of November 13, 2006.

APRIA HEALTHCARE GROUP INC.


THE EXECUTIVE

By:                                                         
Lawrence M. Higby
Chief Executive Officer                                                         
Chris A. Karkenny